Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	Claims Status:
	Claims 49-61 are new.
	Claims 1-27, 29, 32-40 and 48 are cancelled.
	Claims 28, 30, 31, 41-47 and 49-61 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/16/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Withdrawn rejections
Applicant's amendments and arguments filed 8/15/22 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. Claim(s) 28, 30, 31, 41-43, 45, 46 and 48 were rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Li et al. (Journal of Nanoscience and Nanotechnology 2006;6:3252-3260) as evidenced by Gao et al. (WO2005044224); Claim(s) 28, 31, 41, 42, 45, 46 and 48 were rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wu et al. (J Mater Sci 2006;41:5845-5850) as evidenced by Siddiqi et al. (Nanoscale Research Letters 2018;13:13 pages) and Titanium oxide ([online] retrieved on 8/20/21 from: https://en.wikipedia.org/wiki/Titanium_oxide; 1 page); and Claims 28, 30, 31, 41-46 and 48 were rejected under 35 U.S.C. 103(a) as being unpatentable over Li et al. (Journal of Nanoscience and Nanotechnology 2006;6:3252-3260) and Toledano et al. (WO2007015243) as evidenced by Gao et al. (WO2005044224). Applicant’s amendments and arguments are persuasive to overcome the rejections of record.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Allowable subject matter was identified in the non-FINAL Office Action (pages 16-17). In addition, the Examiner notes that WO2010135107 claims a pharmaceutical substrate coated with a film of from 0.5-50 nm but the film is porous (claims 14 and 15) and is thus not pinhole-free. WO2012116814 discloses coated pharmaceutical granule preparation with a metal oxide coating of from about 0.1 to about 100 nm by ALD (claims 1-3, 5-10) but a granule is not an individual particle but the result of particle enlargement by agglomeration. WO2007015243 discloses pharmaceutical particles comprising a water-insoluble active agent coated by a metal oxide layer (claim 38) of 0.3-10 µm thickness (claim 46) and is thus three times as thick as instant claim 49 and directed to water-insoluble agents. Accordingly, it would then only be through hindsight using the instant inventor’s disclosure as a blueprint that the ordinary artisan would modify the art of record to derive the instantly claimed subject matter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 28, 30, 31, 41-47 and 49-61 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERNST V ARNOLD/Primary Examiner, Art Unit 1613